—Appeal by the defendant from an amended judgment of the County Court, Westchester County (Leavitt, J.), rendered October 30, 1995, revoking a sentence of probation previously imposed by the same court (Silverman, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his prior conviction of attempted arson in the third degree.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s *405assigned, counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Rosenblatt, J. P., Thompson, Santucci and Altman, JJ., concur.